Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-3, 14-16, 20 are objected to because of the following informalities:
In Claim 2, line 7, “another user device” was probably meant to be the another user device.
In Claim 3, lines 2-3, “a user’s interaction” was probably meant to be the user’s interaction. The same objection is made for Claims 16 and 20.
In Claim 14, lines 3-4, “at least one node” was probably meant to be the at least one node. The same objection is made for Claim 15 at line 16.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Looking at similar independent Claims 1 and 19 we see limitations pertaining to applying/using of collected telecom data to determine whether a user will switch their current device to another device. These limitations, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and falls under the Mental Processes grouping of abstract ideas. That is one can look at collected/observed data and make an evaluation or judgement based on that collected data, in this instance, whether a user will switch devices. Moreover, usage of a predictive model will also fall under the Mathematical Concepts grouping of abstract ideas. That is a predictive model is based on mathematical relationships, equations and calculations. The last limitation simply generically performs an action and are equivalent to “apply it” limitations towards the abstract idea, see MPEP 2106.05(f). Dependent Claims 2-5 and 13 are further directed 
This judicial exception is not integrated into a practical application. Additional elements recited in the claims such as a processor for implementing the limitations of the claims is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the limitations of the claims amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are therefore not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 13-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gonguet, US 2017/0220933 A1.

Regarding Claim 1, Gonguet teaches:
A computer-implemented method, comprising: collecting telecom data from at least one node of a wireless communication network, wherein the telecom data includes records for a plurality of occurrences of user interaction with the wireless communication network via a respective current user device (paragraphs 24, 54, 74: collecting data associated with a user and their device as they interact with the wireless communication system/network); 
applying the telecom data to a predictive model to obtain a prediction of future user device preferences, wherein the prediction of future user device preferences comprises an indication that a user will switch from the respective current user device to another user device for future use with the wireless communication network (paragraphs 26, 30: using a machine learning/prediction model for predicting that a user will churn or change/switch mobile devices); 
and performing an action with respect to the wireless communication network in response to the prediction of future user device preferences (paragraphs 27, 49-50: taking action based on the churn propensity score indicative of a user likelihood to churn/switch devices).

Regarding Claim 2, Gonguet further teaches:
The computer-implemented method of claim 1, wherein the prediction of future user device preferences further comprises at least one additional indication selected from the group consisting of: an indication of when the user will switch from the respective current user device to another user device for the future use with the wireless communication network, an indication of a type, brand, or model of the other user device, and an indication of a number of users that will switch from the respective current user device to another user device for future use with the wireless communication network (paragraphs 26, 50: predicting the likelihood that a user or a plurality of users will change mobile device or device brand in the near future).

Regarding Claim 3, Gonguet further teaches:
The computer-implemented method of claim 1, wherein the records included in the telecom data comprise at least one event data record (EDR) corresponding to a user's interaction with the wireless communication network via the respective current user device (paragraphs 63, 69, 77: maintaining user interaction data).

Regarding Claim 4, Gonguet further teaches:
The computer-implemented method of claim 3, wherein the at least one EDR comprises click-stream data corresponding to a navigation of the Internet by the user (paragraphs 56, 59, 75, 77: action logger capable of discovering users actions outside the social networking system such as navigating web pages of the internet).

Regarding Claim 5, Gonguet further teaches:
The computer-implemented method of claim 4, wherein the click-stream data comprises domain data and protocol data, the domain data indicating at least one domain name of an internet service or website visited by the user (paragraphs 59, 77: external system webpages accessed by the user device with its associated domain), 
the protocol data indicating at least one additional information selected from the group consisting of: a protocol utilized by the respective current user device when accessing the internet service or website, a frequency with which the respective current user device accessed the internet service or website, an amount of data exchanged between the respective current user device and the internet service or website, and a duration of at least one occurrence of the user accessing the internet service or website via the respective current user device (paragraphs 37, 55: communication protocols used and amount of time spent using the system).

Regarding Claim 6, Gonguet further teaches:
The computer-implemented method of claim 1, further comprising: updating the predictive model based on the telecom data (paragraph 52: training the prediction model with past information as well as churn data that has been filtered, which would update the prediction model).

Regarding Claim 13, Gonguet further teaches:
The computer-implemented method of claim 1, wherein the telecom data further includes an indication of a user location of the user associated with the respective current user device, and wherein the prediction of future user device preferences is with respect to a geographic region that includes the user location (paragraphs 32, 38, 66, 68: using location information and geographic considerations).

Regarding Claim 14, Gonguet further teaches:
The computer-implemented method of claim 1, wherein performing the action with respect to the wireless communication network comprises performing at least one action selected from the group consisting of: changing a parameter of at least one node of the wireless communication network and generating a report for one or more user device distributors indicating the prediction of future user device preferences (paragraphs 27, 49-50: taking action based on the churn propensity score indicative of a user likelihood to churn/switch devices and making this . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gonguet, US 2017/0220933 A1, in view of Lopez, US 2020/0026590 A1.

Regarding Claim 7, with Gonguet teaching those limitations of the claim as previously pointed out, Gonguet may not have explicitly taught:
The computer-implemented method of claim 6, wherein updating the predictive model comprises: extracting a plurality of features from the telecom data; and filtering the plurality of features to obtain a plurality of filtered features that includes extracted features corresponding to a threshold number of total users of the wireless communication network. (Emphasis added).
However, Lopez in a similar field of machine learning application shows (paragraphs 19-21: wherein it is discussed the determining/extracting the plurality of features, selecting/filtering a subset of those features and this is based on a threshold correlation value).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Lopez with that of Gonguet for extracting a plurality of features and filtering the plurality of features corresponding to a threshold number.
The ordinary artisan would have been motivated to modify Gonguet in the manner set
forth above for the purposes of determining which features to select and which features to discard [Lopez: paragraph 21].

Regarding Claim 8, Gonguet further teaches:
The computer-implemented method of claim 7, wherein the threshold number represents a majority of the total users of the wireless communication network (paragraph 38: using all user information for a particular group. Examiner’s note: Sivanadian, US 2019/0340820 A1, also teaches this, see for example paragraph 35).

Regarding Claim 9, with Lopez teaching the determination of features as pointed out above, Gonguet further teaches:
The computer-implemented method of claim 7, further comprising: separating the plurality of filtered features into a first group and a second group, the first group including filtered features corresponding to users who did not switch from the respective current user device to another user device over a time period that the telecom data was collected, the second group including filtered features corresponding to users who did switch from the respective current user device to the another user device during the time period that the telecom data was collected (paragraph 29: the churn data module determines users that churned/switched and those that that did not).

Regarding Claim 10, Lopez further teaches:
The computer-implemented method of claim 9, further comprising: for each filtered feature included in the plurality of filtered features, determining a first correlation of the filtered feature to the first group and a second correlation of the filtered feature to the second group; and removing the filtered feature from the plurality of filtered features to obtain a reduced plurality of filtered features based on the first and second correlations (paragraphs 20-21: wherein it is discussed discarding selected features based on a correlation).

Regarding Claim 11, Lopez further teaches:
The computer-implemented method of claim 10, wherein removing the filtered feature comprises: removing the filtered feature from the plurality of filtered features in response to determining that a difference between the first correlation and the second correlation is less than a minimum correlation threshold (paragraphs 20-21: wherein it is discussed discarding features based on a threshold correlation).

Regarding Claim 12, Lopez further teaches:
The computer-implemented method of claim 10, further comprising: keeping the filtered feature in the plurality of filtered features in response to determining that a difference between the first correlation and the second correlation is greater than a minimum correlation threshold (paragraphs 20-21: wherein it is discussed selecting features based on a threshold correlation).

Claim 15 is a combination of Claims 1 and 14 and is rejected under the same rationale as stated above for those claims.
Claim 16 is a combination of Claims 3 and 4 and is rejected under the same rationale as stated above for those claims.
Claims 17-18 are similar to Claims 5-6 respectively, and are rejected under the same rationale as stated above for those claims. 
Claim 19 is similar to Claim 1 and is rejected under the same rationale as stated above for that claim.
Claim 20 is a combination of Claims 3-4 and 6 and is rejected under the same rationale as stated above for those claims. 

Examiner's Note:
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant pertinent prior art relating to this application where for example Orr, US 2018/0018684 A1, teaches churn prediction using machine learning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243. The examiner can normally be reached M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVE MISIR/Primary Examiner, Art Unit 2127